       Case 4:16-cv-00021-BMM Document 144 Filed 03/29/19 Page 1 of 2



JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

SHAUN M. PETTIGREW, Trial Attorney
JOHN S. MOST, Trial Attorney
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-3895 (Pettigrew)
       (202) 616-3353 (Most)

Counsel for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

WESTERN ORGANIZATION OF                   Case No. CV-16-21-GF-BMM
RESOURCE COUNCILS et al.,
                                          JOINT MOTION TO EXTEND
             Plaintiffs,                  STAY OF PROCEEDINGS
                                          RELATED TO PLAINTIFFS’
       vs.                                MOTION FOR ATTORNEYS’
                                          FEES AND COSTS
U.S. BUREAU OF LAND
MANAGEMENT et al.,

             Defendants.


      Plaintiffs Western Organization of Resource Councils, et al. (collectively

“WORC”), moved for attorneys’ fees and costs on January 31, 2019, ECF No. 138.

The same day, WORC moved to stay briefing on that motion to allow the parties
       Case 4:16-cv-00021-BMM Document 144 Filed 03/29/19 Page 2 of 2



time for settlement negotiations. ECF No. 140. The Court entered a stay until

April 1, 2019. ECF No. 143

      The parties have tentatively agreed to settle the issue of attorneys’ fees and

costs subject to final approval from Federal Defendants. To ensure sufficient time

to obtain such approval, the Parties jointly move to extend the stay of briefing on

WORC’s motion for attorneys’ fees until May 31, 2019.



      Pursuant to Local Rule 7.1(c)(3), a proposed order is included as Attachment

1 to this motion.

      Respectfully submitted this 29th day of March 2019,

                                       /s/ Laura King
                                       Laura King
                                       Western Environmental Law Center
                                       103 Reeder’s Alley
                                       Helena, Montana 59601
                                       (406) 204-4852
                                       king@westernlaw.org

                                       Attorney for Plaintiffs

                                       /s/ Shaun M. Pettigrew
                                       Shaun M. Pettigrew
                                       Trial Attorney | Natural Resources Section
                                       Environment & Natural Resources Division
                                       U.S. Department of Justice
                                       601 D Street, NW | Washington, DC 20004
                                       T: (202) 305-3895 | C: (202) 532-5973

                                       Attorney for Federal Defendants

                                          2
